Case 2:20-cv-03138-MWF-MRW Document 17 Filed 09/17/20 Page 1 of 1 Page ID #:182



 1
 2
 3
 4
 5
 6
 7
 8
 9        IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. CV 20-3138 MWF (MRW)
13   STEVEN ALLEN BRADEN,
14                    Petitioner,
                                           JUDGMENT
15               v.
16   UNITED STATES OF AMERICA,
17                    Respondent.
18
19
20        Pursuant to the Order Accepting Findings and Recommendations of
21   the United States Magistrate Judge,
22        IT IS ADJUDGED that the action is dismissed without prejudice.
23
24   DATE: September 17, 2020          ________________________________
                                       MICHAEL W. FITZGERALD
25                                     UNITED STATES DISTRICT JUDGE
26
27
28
